- IDEA-HTML As filed with the Securities and Exchange Commission on June 30, 2009 Registration No. 333-135640 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO POST-EFFECTIVE AMENDMENT NO. 5 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AUXILIO, INC. (Exact name of registrant as specified in its charter) Nevada 88-0350448 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 27401 Los Altos, Suite 100 Mission Viejo, California 92691 (949) 614-0700 (Address, including zip code, and telephone number, including area code of registrants principal executive offices) Etienne Weidemann Chief Executive Officer 27401 Los Altos, Suite 100 Mission Viejo, California 92691 (949) 614-0700 (Name, address, including zip code, and telephone number, including area code of agent for service) Copies to: Michael E. Flynn, Esq. Patrick M. Murphy, Esq. Stradling Yocca Carlson & Rauth 660 Newport Center Drive, Suite 1600 Newport Beach, California 92660 (949) 725-4000 Approximate date of commencement of proposed sale to the public: From time to time after this Registration Statement is declared effective If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company þ The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. Explanatory Note: This Amendment No. 1 to Post-Effective Amendment No. 5 to the Registration Statement on Form S-1, Registration No. 333-135640, is filed for the purpose of including the Registrant's financial statements for the fiscal quarter ended March 31, 2009 contained in the Registrant's Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission on May 14, 2009, as amended and to update the above-referenced registration statement for certain disclosures contained in the Form 10-Q and to respond to certain comments made by the Commission to the initial filing of such Post-Effective Amendment. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. THESE SECURITIES MAY NOT BE SOLD UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND WE ARE NOT SOLICITING OFFERS TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. SUBJECT TO COMPLETION, DATED JUNE 30, 2009 PROSPECTUS 2,132,076 SHARES OF AUXILIO, INC. COMMON STOCK This prospectus relates to the resale by the selling stockholders identified in this prospectus of up to 2,132,076 shares of our common stock, consisting of: 175,000 shares of our common stock previously issued upon (i) the conversion of the principal amount owing under $3,000,000 Secured Convertible Term Note issued to Laurus Master Fund, LTD and (ii) the conversion of the interest accrued and owing under the note; 478,527 shares of our common stock issuable upon exercise of the warrant issued to Laurus Master Fund, LTD in connection with the issuance of $3,000,000 Secured Convertible Term Note; and 1,478,549 shares of our common stock issuable upon the exercise of currently outstanding warrants to purchase shares of our common stock. The selling stockholders may sell their shares from time to time at the prevailing market price or in negotiated transactions. The selling stockholders will receive all of the net proceeds from the sale of the shares. We will, however, receive proceeds in the event that some or all of the warrants held by the selling stockholders are exercised with cash. We will pay the expenses of registration of the sale of the shares. Our common stock trades on the Over-the-Counter (OTC) Bulletin Board®, an electronic stock listing service provided by the Nasdaq Stock Market, Inc. under the symbol AUXO.OB. On June 23, 2009, the last bid price for the common stock on the OTC Bulletin Board was $0.85 per share. The selling stockholders, and any participating broker dealers may be deemed to be underwriters within the meaning of the Securities Act of 1933, and any commissions or discounts given to any such broker dealer maybe regarded as underwriting commissions or discounts under the Securities Act. The selling stockholders have informed us that they do not have any agreement or understanding, directly or indirectly, with any person to distribute their common stock. Brokers or dealers effecting transactions in the shares should confirm the registration of these securities under the securities laws of the states in which transactions occur or the existence of an exemption from registration. BEGINNING ON , WE HAVE LISTED SEVERAL "RISK FACTORS" WHICH YOU SHOULD CONSIDER. YOU SHOULD READ THE ENTIRE PROSPECTUS CAREFULLY BEFORE YOU MAKE YOUR INVESTMENT DECISION. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES, OR PASSED ON THE ADEQUACY OR ACCURACY OF THE DISCLOSURES IN THE PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is 2009 TABLE OF CONTENTS Prospectus Summary 1 Our Business 1 The Offering 1 Risk Factors 2 Use of Proceeds 4 Market for Common Equity and Related Stockholder Matters 5 Managements Discussion and Analysis of Financial Condition and Results of Operations 6 Business 10 Directors and Executive Officers 13 Limitation on Liability and Indemnification of Directors and Officers 15 Executive and Director Compensation and Other Information 16 Security Ownership of Certain Beneficial Owners and Management 20 Certain Relationships and Related Transactions 21 Description of Securities 23 Selling Stockholders 25 Plan of Distribution 27 Changes in Certifying Accountants 27 Legal Matters 27 Experts 27 Reports to security holders 28 Where You Can Find Additional Information 28 Index to Financial Statements F -1 You should rely only on the information contained in or incorporated by reference into this prospectus. We have not, and the selling stockholders have not, authorized anyone, including any salesperson or broker, to give oral or written information about this offering, our company, or the shares of common stock offered hereby that is different from the information included in this prospectus. If anyone provides you with different information, you should not rely on it. This prospectus is an offer to sell only the securities offered by this prospectus under circumstances and in the jurisdictions where it is lawful to do so. The information in this prospectus is accurate only as of the date of this prospectus, regardless of the date of delivery of this prospectus or any sales of these securities. CAUTION REGARDING FORWARD LOOKING INFORMATION This prospectus contains forward-looking statements and information relating to our business that are based on our beliefs as well as assumptions made by us or based upon information currently available to us. When used in this prospectus, the words anticipate, believe, estimate, expect, intend, may, plan, project, should and similar expressions are intended to identify forward-looking statements. These forward-looking statements include, but are not limited to, statements relating to our performance in Business and Managements Discussion and Analysis of Financial Condition and Results of Operation. These statements reflect our current views and assumptions with respect to future events and are subject to risks and uncertainties. Actual and future results and trends could differ materially from those set forth in such statements due to various factors. Such factors include, among others: general economic and business conditions; industry capacity; industry trends; competition; changes in business strategy or development plans; project performance; the commercial viability of our products and offerings; availability, terms, and deployment of capital; and availability of qualified personnel. These forward-looking statements speak only as of the date of this prospectus. Subject at all times to relevant federal and state securities law disclosure requirements, we expressly disclaim any obligation or undertaking to disseminate any update or revisions to any forward-looking statement contained herein to reflect any change in our expectations with regard thereto or any changes in events, conditions or circumstances on which any such statement is based. In addition, we cannot assess the impact of each factor on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this prospectus. This summary does not contain all the information that you should consider before investing in the common stock. You should carefully read the entire prospectus, including other prospectus supplements, Caution Regarding Forward-Looking Information, Risk Factors and the financial statements, before making an investment decision. Business Auxilio, Inc. was incorporated under the laws of the State of Nevada on August 29, 1995, under the name Corporate Development Centers, Inc. As a result of a series of transactions, which are more fully described in the section entitled Business below, in April 2004, we changed our name to Auxilio, Inc. Where appropriate, references to Auxilio, the Company, we or our include Auxilio, Inc., Auxilio Solutions, Inc. and e-Perception Technologies, Inc. Auxilio provides total outsourced document image management services and related financial and business processes for major healthcare facilities. Our proprietary technologies and unique processes assist hospitals, health plans and health systems with strategic direction and services that reduce document image expenses, increase operational efficiencies and improve the productivity of their staff. Auxilios analysts, consultants and resident hospital teams work with senior hospital financial management and department heads to determine the best possible long term strategy for managing the millions of document images produced by their facilities on an annual basis. Auxilios document image management programs help our clients achieve measurable savings and a fully outsourced process. Auxilio's target market includes medium to large hospitals, health plans and healthcare systems. Our principal executive offices are located at 27401 Los Altos, Suite 100, Mission Viejo, 92691 and our telephone number is (949) 614-0700. Our corporate website is www.auxilioinc.com . The information found on our website is not intended to be part of this prospectus and should not be relied upon by you when making a decision to invest in our common stock. The Offering This prospectus relates to the resale by the selling stockholders identified in this prospectus of up to 2,132,076 shares of our common stock, consisting of:  175,000 shares of our common stock issued upon (i) the conversion of the principal amount owing under $3,000,000 Secured Convertible Term Note issued to Laurus Master Fund, LTD and (ii) the conversion of the interest accrued and owing under the note;  478,527 shares of our common stock issuable upon exercise of the warrant issued to Laurus Master Fund, LTD in connection with the issuance of $3,000,000 Secured Convertible Term Note; and  1,478,549 shares of our common stock issuable upon the exercise of currently outstanding warrants to purchase shares of our common stock. The common shares offered under this prospectus may be sold by the selling stockholders on the public market, in negotiated transactions with a broker-dealer or market maker as principal or agent, or in privately negotiated transactions not involving a broker or dealer. We will not receive any proceeds from the sale of our common stock by the selling stockholders. We will, however, receive proceeds in the event that some or all of the warrants held by the selling stockholders are exercised with cash. See Use of Proceeds. Information regarding the selling stockholders, the common shares they are offering to sell under this prospectus, and the times and manner in which they may offer and sell those shares is provided in the sections of this prospectus captioned Selling Stockholders and Plan of Distribution. Our common stock trades on the Over-the-Counter (OTC) Bulletin Board®, an electronic stock listing service provided by the Nasdaq Stock Market, Inc. under the symbol AUXO.OB. On June 23, 2009, the last bid price for our common stock on the OTC Bulletin Board was $0.85 per share. As of April 27, 2009, we had 18,950,401 shares of common stock outstanding. The number of shares registered under this prospectus would be approximately 21% of the total common stock outstanding, assuming the conversion of the notes being registered hereunder, and the interest accruing thereon, into shares of common stock and the exercise of all warrants to purchase common stock being registered hereunder. 1 RISK FACTORS You should carefully consider the risks described below before buying shares of our common stock in this offering. The risks and uncertainties described below are not the only risks we face. Additional risks and uncertainties not currently known to us or that we currently deem immaterial may impair our business operations. If any of the adverse events described in this risk factors section actually occur, our business, results of operations and financial condition could be materially adversely affected, the trading price of our common stock could decline and you might lose all or part of your investment. We make various statements in this section which constitute forward-looking statements under Section 27A of the Securities Act. Forward-looking statements set forth estimates of, or our expectations or beliefs regarding, our future financial performance. Those estimates, expectations and beliefs are based on current information and are subject to a number of risks and uncertainties that could cause our actual operating results and financial performance in the future to differ, possibly significantly, from those set forth in the forward-looking statements contained in this prospectus and, for that reason, you should not place undue reliance on those forward-looking statements. Those risks and uncertainties include, although they are not limited to, the following: WE HAVE A LIMITED OPERATING HISTORY WITH RESPECT TO OUR CORE BUSINESS STRATEGY. Our business was incorporated in March 2000. During March and April of 2004, we entered into two transactions which changed the Companys business operations and revenue model. In March 2004, the Company sold its survey and assessment software to Workstream, Inc. In April 2004, the Company completed an acquisition of The Mayo Group and as a result of such acquisition, entered the Image Management industry. The future revenue opportunity is focused on providing outsourced financial and business processes for image management in healthcare. We have limited operating history in this industry on which to base an evaluation of our business and prospects, and any investment decision must be considered in light of the risks and uncertainties encountered by companies in the early stages of development. Such risks and uncertainties are frequently more severe for those companies operating in new and rapidly evolving markets. Some of the factors upon which our success will depend include (but are not limited to) the following: the markets acceptance of our products and services; the emergence of competitors in our target market, and the quality and development of their products and services. In order to address these risks, we must (among other things) be able to: successfully complete the development of our products and services; modify our products and services as necessary to meet the demands of our market; attract and retain highly skilled employees; and respond to competitive influences. On an ongoing basis, we cannot be certain that we will be able to successfully address any of these risks. WE FACE SUBSTANTIAL COMPETITION FROM BETTER ESTABLISHED COMPANIES THAT MAY HAVE SIGNIFICANTLY GREATER RESOURCES WHICH COULD LEAD TO REDUCED SALES OF OUR PRODUCTS . The market for our products and services is competitive and is likely to become even more competitive in the future. Increased competition could result in pricing pressures, reduced sales, reduced margins or the failure of our products and services to achieve or maintain market acceptance, any of which would have a material adverse effect on our business, results of operations and financial condition. Many of our current and potential competitors enjoy substantial competitive advantages, such as: greater name recognition and larger marketing budgets and resources; established marketing relationships and access to larger customer bases; substantially greater financial, technical and other resources; and larger technical and support staffs. As a result, our competitors may be able to respond more quickly than we can to new or changing opportunities, technologies, standards or customer requirements. For all of the foregoing reasons, we may not be able to compete successfully against our current and future competitors. THE COMPANY HAS A HISTORY OF LOSSES AND MAY NEED ADDITIONAL FINANCING TO CONTINUE ITS OPERATIONS, AND SUCH FINANCING MAY NOT BE AVAILABLE UPON FAVORABLE TERMS, IF AT ALL. Though the Company experienced net operating income of $572,862 for the fiscal year ended December 31, 2008 and net operating income of $699,608 for the fiscal year ended December 31, 2007, we experienced a net operating loss of $3,402,618 for the fiscal year ended December 31, 2006, and a net operating loss of $3,527,450 for the fiscal year ended December 31, 2005. In addition, the Company repaid a total of $1,332,000 due to Laurus Master Fund in April 2009. There can be no assurances that the Company will be able to operate profitably in the future including generating sufficient cash to repay its existing debt obligations. In the event that the Company is not successful in implementing its business plan, the Company will require additional financing in order to succeed. There can be no assurance that additional financing will be available now or in the future on terms that are acceptable to the Company. If adequate funds are not available or are not available on acceptable terms, the Company may be unable to develop or enhance its products and services, take advantage of future opportunities or respond to competitive pressures, all of which could have a material adverse effect on the Company's business, financial condition or operating results. WE ARE DEPENDENT UPON OUR VENDORS TO CONTINUE TO SUPPLY US EQUIPMENT, PARTS, SUPPLIES, AND SERVICES AT COMPARABLE TERMS AND PRICE LEVELS AS THE BUSINESS GROWS. Our access to equipment, parts, supplies, and services depends upon our relationships with, and our ability to purchase these items on competitive terms from our principal vendors. We do not enter into long-term supply contracts with these vendors and we have no current plans to do so in the future. These vendors are not required to use us to distribute their equipment and are free to change the prices and other terms at which they sell to us. In addition, we compete with the selling efforts of some of these vendors. Significant deterioration in relationships with, or in the financial condition of, these significant vendors could have an adverse impact on our ability to sell and lease equipment as well as our ability to provide effective service and technical support. If one of these vendors terminates or significantly curtails its relationship with us, or if one of these vendors ceases operations, we would be forced to expand our relationships with our existing vendors or seek out new relationships with previously-unused vendors. WE ARE DEPENDENT UPON OUR LARGEST CUSTOMERS. The loss of any key customer could have a material adverse effect upon the Companys financial condition, business, prospects and results of operation. The Company's two largest customers represent approximately 54% of the Company's revenues for the year ended December 31, 2008. Although the Company anticipates that these customers will represent less than 29% of revenue for 2009 and 2010, the loss of these customers may contribute to our inability to operate as a going concern and may require us to obtain additional equity funding or debt financing (beyond the amounts described above) to continue our operations. We cannot be certain that we will be able to obtain such additional financing on commercially reasonable terms, or at all. FURTHER TIGHTENING OF CREDIT MARKETS COULD ADVERSELY AFFECT THE COMPANY BY LIMITING OUR CUSTOMERS ABILITY TO BORROW OR OTHERWISE OBTAIN EQUIPMENT FINANCING. The Companys growth plans are dependent on, among other things, the ability of its customers to obtain equipment financing to pay the company for equipment provided. The tightening of credit markets could make it more difficult for the Companys customers to borrow or otherwise obtain the financing required to pay the company for such equipment. WE ARE DEPENDENT ON OUR MANAGEMENT TEAM AND THE UNEXPECTED LOSS OF ANY KEY MEMBER OF THIS TEAM MAY PREVENT US FROM IMPLEMENTING OUR BUSINESS PLAN IN A TIMELY MANNER OR AT ALL. Our future success depends on the continued services and performance of our management team and our key employees and their ability to work together effectively. If our management team fails to work together effectively, our business could be harmed. Although we believe we will be able to retain these key employees, and continue hiring qualified personnel, our inability to do so could materially adversely affect our ability to market, sell, and enhance our services. The loss of key employees or our inability to hire and retain other qualified employees could have a material adverse effect on our business, prospects, financial condition and results of operations. 2 THE MARKET MAY NOT ACCEPT OUR PRODUCTS AND SERVICES AND OUR PRODUCTS AND SERVICES MAY NOT ADDRESS THE MARKETS REQUIREMENTS. Our products and services are targeted to the healthcare market, a market in which there are many competing service providers. Accordingly, the demand for our products and services is very uncertain. The market may not accept our products and services. Even if our products and services achieve market acceptance, our products and services may fail to address the market's requirements adequately. IF WE FAIL TO PROVIDE SERVICES, OUR REVENUES AND PROFITABILITY WOULD BE HARMED. Our services are integral to the successful deployment of our solutions. If we do not effectively service and support our customers, our revenues and operating results would be harmed. IF WE NEED ADDITIONAL FINANCING TO MAINTAIN AND EXPAND OUR BUSINESS, FINANCING MAY NOT BE AVAILABLE ON FAVORABLE TERMS, IF AT ALL. We may need additional funds to expand or meet all of our operating needs. If we need additional financing, we cannot be certain that it will be available on favorable terms, if at all. Further, if we issue equity securities, stockholders will experience additional dilution and the equity securities may have seniority over our common stock. If we need funds and cannot raise them on acceptable terms, we may not be able to: Develop or enhance our service offerings; Take advantage of future opportunities; or Respond to customers and competition. WE MUST MANAGE GROWTH TO ACHIEVE PROFITABILITY. To be successful, we will need to implement additional management information systems, develop further our operating, administrative, financial and accounting systems and controls and maintain close coordination among our executive, finance, marketing, sales and operations organizations. Any failure to manage growth effectively could materially harm our business. STOCKHOLDERS WILL EXPERIENCE DILUTION AS A RESULT OF THE COMPANYS STOCK OPTION PLANS. The Company has granted stock options to its employees and anticipates granting additional stock options to its employees in order to remain competitive with the market demand for such qualified employees. As a result, investors could experience dilution. IT MAY BE DIFFICULT FOR A THIRD PARTY TO ACQUIRE US EVEN IF DOING SO WOULD BE BENEFICIAL TO OUR STOCKHOLDERS. Some provisions of our Articles of Incorporation, as amended, and Bylaws, as well as some provisions of Nevada or California law, may discourage, delay or prevent third parties from acquiring us, even if doing so would be beneficial to our stockholders. WE DO NOT INTEND TO PAY DIVIDENDS. We have never declared or paid any cash dividends on our common stock. We currently intend to retain any future earnings to fund growth and, therefore, do not expect to pay any dividends in the foreseeable future. 3 FUTURE SALES OF RESTRICTED SHARES COULD ADVERSELY AFFECT THE PRICE OF OUR COMMON STOCK AND LIMIT OUR ABILITY TO COMPLETE ADDITIONAL FINANCING. Although our shares are currently trading on the OTC Bulletin Board, the volume of trading of our common stock and the number of shares in the public float are small. Sales of a substantial number of shares of our common stock into the public market in the future could materially adversely affect the prevailing market price for our common stock. In connection with our acquisition of TMG, we issued approximately 4,000,000 shares of common stock, all of which became eligible for resale pursuant to Rule 144 of the Securities Act in 2005. Such a large "over-hang" of stock eligible for sale in the public market may have the effect of depressing the price of our common stock, and make it difficult or impossible for us to obtain additional debt or equity financing. OUR STOCK PRICE HAS FLUCTUATED AND COULD CONTINUE TO FLUCTUATE SIGNIFICANTLY. The market price for our common stock has been, and is likely to continue to be, volatile. The following factors may cause significant fluctuations in the market price of our ordinary shares: Fluctuations in our quarterly revenues and earnings or those of our competitors; Shortfalls in our operating results compared to levels expected by the investment community; Announcements concerning us or our competitors; Announcements of technological innovations; Sale of shares or short-selling efforts by traders or other investors; Market conditions in the industry; and The conditions of the securities markets. The factors discussed above may depress or cause volatility of our share price, regardless of our actual operating results. OUR COMMON STOCK IS LISTED ON THE OTC BULLETIN BOARD, AND AS SUCH, IT MAY BE DIFFICULT TO RESELL YOUR SHARES OF STOCK AT OR ABOVE THE PRICE YOU PAID FOR THEM OR AT ALL. Our common stock is currently trading on the OTC Bulletin Board. As such, the average daily trading volume of our common stock may not be significant, and it may be more difficult for you to sell your shares in the future at or above the price you paid for them, if at all. In addition, our securities may become subject to "penny stock" restrictions, including Rule 15g-9 under the Securities Exchange Act of 1934, as amended, which imposes additional sales practice requirements on broker-dealers, such as requirements pertaining to the suitability of the investment for the purchaser and the delivery of specific disclosure materials and monthly statements. The Securities and Exchange Commission has adopted regulations that generally define a "penny stock" to be any equity security that has a market price of less than $5.00 per share, subject to certain exceptions. The exceptions include exchange-listed equity securities and any equity security issued by an issuer that has: net tangible assets of at least $2,000,000, if the issuer has been in continuous operation for at least three years, or net tangible assets of at least $5,000,000, if the issuer has been in continuous operation for less than three years; or average annual revenue of at least $6,000,000 for the last three years. While we are presently not subject to "penny stock" restrictions, there is no guarantee that we will be able to meet any of the exceptions to our securities from being deemed as "penny stock" in the future. If our securities were to become subject to "penny stock" restrictions, broker-dealers may be less willing or able to sell and/or make a market in our common stock. In addition, the liquidity of our securities may be impaired, not only in the number of securities that can be bought and sold, but also through delays in the timing of the transactions, reduction in securities analysts' and the news media's coverage of us, adverse effects on the ability of broker-dealers to sell our securities, and lower prices for our securities than might otherwise be obtained. USE OF PROCEEDS Although we may receive cash proceeds from the exercise of warrants cash related to the issuance of common stock covered by this prospectus, we will not receive any proceeds from the sale of our common stock by the selling stockholders. Any net proceeds from the sale of our common stock offered pursuant to this prospectus will be received by the selling stockholders. We intend to use the proceeds received by us from the cash exercise of the warrants for working capital and general corporate purposes. 4 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS The Companys common stock currently trades on the Over-the-Counter Bulletin Board (OTC), under the trading symbol of AUXO.OB. Because we are listed on the OTC, our securities may be less liquid, receive less coverage by security analysts and news media, and generate lower prices than might otherwise be obtained if they were listed on another exchange. The following table sets forth for each quarter during fiscal years 2008 and 2007 and for the most recent fiscal quarter the high and low bid quotations for shares of Auxilio Common Stock as reported on the OTC. Quarter Low High January 1, 2007March 31, 2007 $ 0.42 $ 1.04 April 1, 2007June 30, 2007 $ 0.71 $ 0.90 July 1, 2007September 30, 2007 $ 0.62 $ 1.15 October 1, 2007December 31, 2007 $ 1.06 $ 1.95 January 1, 2008March 31, 2008 $ 1.21 $ 1.86 April 1, 2008June 30, 2008 $ 1.60 $ 2.05 July 1, 2008September 30, 2008 $ 1.50 $ 2.34 October 1, 2008December 31, 2008 $ 0.60 $ 1.76 January 1, 2009March 31, 2009 $ 0.41 $ 0.90 On March 31, 2009, we had approximately 607 stockholders of record. On June 23, the last reported sales price of our common stock on the OTC was $0.85 per share. We have not paid any dividends on our Common Stock and do not expect to do so in the foreseeable future. We intend to apply our earnings, if any, to expanding our operations and related activities. The payment of cash dividends in the future will be at the discretion of the Board of Directors and will depend upon such factors as earnings levels, capital requirements, our financial condition and other factors deemed relevant by the Board of Directors. In addition, our ability to pay dividends is limited under current loan agreements, which restrict or prohibit the payment of dividends. Equity Compensation Plan Information The following table provides certain information as of December 31, 2008 with respect to Auxilios equity compensation plans under which equity securities of Auxilio are authorized for issuance. Number of Number of Securities Securities to be Remaining Issued Upon Weighted Average Available for Future Exercise of Exercise Price of Issuances Under Outstanding Outstanding Plans (excluding Options, Warrants Options, Warrants securities reflected Plan Category and Rights and Rights in column (a) (a) (b) (c) Equity compensation plans approved by security holders (1): 4,385,186 $ 1.15 66,064 Equity compensation plans not approved by security holders (2): 2,170,204 $ 1.37 - Total 6,555,390 66,064 (1) These plans consist of the 2000 Stock Option Plan, 2001 Stock Option Plan, the 2003 Stock Option Plan, the 2004 Stock Option Plan and the 2007 Stock Option Plan. (2) From time to time and at the discretion of the Board of Directors the Company may issue warrants to key individuals or officers of the Company as performance based compensation. 5 MANAGEMENTS DISCUSSION AND ANALYSIS AND RESULTS OF OPERATIONS Forward Looking Statements. This discussion contains statements regarding operating trends and our beliefs and expectations regarding our future financial performance and future financial condition (which are referred to as forward looking statements). The consequences of those operating trends on our business and the realization of our expected future financial results, which are discussed in those statements, are subject to the uncertainties and risks described in this Prospectus under the caption Risk Factors. Due to those uncertainties and risks, the duration and effects of those operating trends on our business and our future financial performance may differ, possibly significantly, from those that are currently expected as set forth in the forward looking statements. As a result, you should not place undue reliance on those forward looking statements. Introduction The following discussion presents information about our consolidated results of operations, financial condition, liquidity and capital resources and should be read in conjunction with our consolidated financial statements and the notes thereto included elsewhere in this Prospectus. Overview Auxilio, Inc. and its wholly owned subsidiary, Auxilio Solutions, Inc., (Auxilio) provide integration strategies and outsourced services for document image management in healthcare facilities. The Company helps hospitals and health systems reduce expenses and create manageable, dependable document image management programs by managing their back-office processes. The process is initiated through a detailed proprietary Image Management Assessment (IMA). The IMA is a strategic, operational and financial analysis that is performed at the customers premises using a combination of proprietary processes and innovative web based technology for data collection and report generation. After the IMA and upon engagement, Auxilio capitates the cost of the entire document image management process for the customer and places a highly trained resident team on site to manage the entire process in accordance with our Image Management Maturity Model (IM3). Auxilio is focused solely on the healthcare industry. Application of Critical Accounting Policies Our discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. On an ongoing basis, we evaluate these estimates, including those related to stock-based compensation, customer programs and incentives, bad debts, inventories, intangible assets, income taxes, contingencies and litigation. We base our estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. We consider the following accounting policies to be both those most important to the portrayal of our financial condition and those that require the most subjective judgment: Revenue recognition; Stock-based compensation; Accounting for income taxes; and Impairment of intangible assets. Please also see disclosures in Note 1 of the financial statements for the Companys summary of significant accounting policies. 6 Results of Operations Year Ended December 31, 2008 Compared to the Year Ended December 31, 2007 Net Revenue Revenues consist of equipment sales and ongoing service and supplies. Net revenue increased $1,423,066 to $21,016,012 for the year ended December 31, 2008, as compared to the same period in 2007. The increase in revenue is primarily attributed to increases in recurring services revenues generated from new customers and expansion of services at existing customers. Auxilio added a new customer in March 2007 and another in August 2008. Cost of Revenue Cost of revenue consists of salaries and expenses of field services personnel, document imaging equipment, and parts and supplies. Cost of revenue was $15,907,494 for the year ended December 31, 2008, as compared to $15,149,055 for the same period in 2007. The increase of $758,439 is the result of the costs associated with maintaining the recurring services revenue for the two recently added customers along with the expansion of services provided at existing customers. Sales and Marketing Sales and marketing expenses include salaries, commissions and expenses of sales and marketing personnel, travel and entertainment, and other selling and marketing costs. Sales and marketing expenses were $1,476,223 for the year ended December 31, 2008, as compared to $1,215,685 for the same period in 2007. Sales and marketing expenses for 2008 are higher primarily a result of managements decision to add a sales executive in the third quarter of 2007. General and Administrative General and administrative expenses, which include personnel costs for finance, administration, information systems, and general management, as well as facilities expenses, professional fees, legal expenses, and other administrative costs, increased by $578,027 to $2,868,460 for the year ended December 31, 2008, as compared to $2,290,433 for the same period in 2007. The increase is primarily a result of professional fees incurred that culminated in a joint marketing agreement with Sodexo Inc. Intangible Asset Amortization Amortization expense was $190,973 for the year ended December 31, 2008 compared to $238,165 for the same period in 2007. The slight reduction is a result of the estimated declining contract value of backlogged business initially acquired in July 2004. As of December 31, 2008, all amortizable intangibles are fully amortized. Other Income (Expense) Interest expense for the year ended December 31, 2008 was $625,602, as compared to $1,026,592 for the same period in 2007. The decrease is due to the declining principal balance of the loan with Laurus Master Fund, as well as the payoff of the Cambria Investment Fund L.P. loan in July 2008. Interest income is primarily derived from short-term interest-bearing securities and money market accounts. Interest income for the year ended December 31, 2008 was $6,244, as compared to $19,269 for the same period in 2007. The decrease is due to a decrease in the average balance of invested cash and short-term investments along with the decrease in average yield rates of short-term investments in 2008. Gain on extinguishment of debt of $241,305 in 2007 is comprised of a $139,951 gain from the restructuring of the loan payable to Cambria Investment Fund L.P., and a $101,354 adjustment to remove a liability originally recorded in connection with the initial allocation of the purchase price of the Mayo Group. The liability was based on future revenue generating activities that did not occur as projected. Income Tax Expense Income tax expense for the year ended December 31, 2008 was $55,891 and for the year ended December 31, 2007 was $5,397. The increase is due primarily to charges for state income taxes in an apportioned state that disallows consolidated tax return filings, thus reporting taxable income that is not offset by parent deductions or NOL carryforwards. 7 For the Three Months Ended March 31, 2009 Compared to the Three Months Ended March 31, 2008 Revenue Revenue decreased by $45,706 to $3,727,610 for the three months ended March 31, 2009, as compared to the same period in 2008. Consistent revenues year over year are reflective of service revenues from a stable customer base with the addition of one recurring revenue contract as compared to last year. There have been no significant equipment sales to date in 2009 as compared to approximately $455,000 in equipment sales for the same period in 2008. Cost of Revenue Cost of revenue consists of document imaging equipment, parts, supplies and salaries and expenses of field services personnel. Cost of revenue was $2,864,897 for the three months ended March 31, 2009, as compared to $3,118,528 for the same period in 2008. The decrease in the cost of revenue for the first quarter of 2009 is consistent with the slight decrease in revenues with the remainder of the decrease attributed to cost savings achieved from more efficient and effective operations in 2009 as our contracts mature as compared to the same period in 2008. Sales and Marketing Sales and marketing expenses include salaries, commissions and expenses for sales and marketing personnel, travel and entertainment, and other selling and marketing costs. Sales and marketing expenses were $261,814 for the three months ended March 31, 2009, as compared to $322,148 for the same period in 2008. Sales and marketing expenses for the first quarter of 2009 are lower due to the fact that there were no sales commissions earned to date in 2009 along with the reduction in the fixed salary component of a sales executive. General and Administrative General and administrative expenses include personnel costs for finance, administration, information systems, and general management, as well as facilities expenses, professional fees, legal expenses and other administrative costs. General and administrative expenses increased by $7,117 to $616,693 for the three months ended March 31, 2009, as compared to $609,576 for the three months ended March 31, 2008. General and administrative expenses remain stable as back office headcount and operating activities were consistent between the periods, Intangible Asset Amortization As a result of our acquisition of The Mayo Group in 2004, we have recorded a substantial amount of goodwill, which is the excess of the cost of our acquired business over the fair value of the acquired net assets, and other intangible assets. We evaluate the goodwill for impairment at least annually. We examine the carrying value of our other intangible assets as current events and circumstances warrant a determination of whether there are any impairment losses. If indicators of impairment arise with respect to our other intangible assets and our future cash flows are not expected to be sufficient to recover the assets carrying amounts, an impairment loss will be charged as an expense in the period identified. To date, we have not identified any event that would indicate an impairment of the value of our goodwill recorded in our condensed consolidated financial statements. Amortization expense was zero for the three months ended March 31, 2009 compared to $47,743 for the same period in 2008. All intangible assets with estimated lives were fully amortized as of December 2008. Other Income (Expense) Interest expense for the three months ended March 31, 2009 was $88,588, compared to $273,138 for the same period in 2008. The decrease is due to the declining principal balance on the loan from Laurus Master Fund and the payoff of the note with Cambria Investment Fund L.P. in July 2008. Interest costs with these debts included issue costs and accreted costs associated with warrants issued in connection with these borrowings. Interest income is primarily derived from short-term interest-bearing securities and money market accounts. Interest income for the three months ended March 31, 2009 was $1,458, as compared to $2,872 for the same period in 2008, the decrease due substantially to the declining yield rates available on invested cash and short-term investments. 8 Income Tax Expense Income tax expense for the three months ended March 31, 2009 of $2,400 represents the minimum tax liability due for state income taxes. Income tax expense for the three months ended March 31, 2008 of $2,400 also represents the minimum tax liability due for state income taxes Liquidity and Capital Resources As of December 31, 2008. At December 31, 2008, our cash and cash equivalents were $1,198,126 and our working capital was $522,561. Our principal cash requirements are for repayment of $1,332,000 due to Laurus Master Fund in April 2009, and operating expenses, including equipment, supplies, employee costs, and capital expenditures and funding of the operations. Our primary sources of cash are service and equipment sale revenues, the exercise of warrants and the sale of common stock. During the year ended December 31, 2008, cash provided by operating activities was $1,222,816 as compared to cash provided by operating activities of $1,020,904 for the same period in 2007. The Company has maintained a stable base of customers over this period and continues to benefit from cost savings initiatives in light of the current economic environment. In April 2006, we entered into a $3,000,000 Fixed Price Convertible Note (the Note) agreement with Laurus Master Fund (LMF). The term of the Note is for three years at an interest rate of WSJ prime plus 2.0%. We shall reduce the principal Note by 1/60th per month starting 90 days after the closing, payable in cash or registered stock. For the year ended December 31, 2008, we repaid $474,000 in principal of the Note and LMF converted $126,000 of the Note to stock. The Company continues to see improvement in its operations through the addition of a new customer in the third quarter of 2008 and additional equipment sales to existing customers. We expect to close additional recurring revenue contracts to new customers in 2009 as well as additional equipment sales to existing customers. Management believes that cash generated from operations will be sufficient to satisfy required principal debt payments to Laurus in 2009 and to sustain our business operations over the next twelve months. If events or circumstances occur such that we do not meet our operating plan as expected, we may be required to seek additional capital and/or reduce certain discretionary spending, which could have a material adverse effect on our ability to achieve our business objectives. We may seek additional financing, which may include debt and/or equity financing or funding through third party agreements. There can be no assurance that any additional financing will be available on acceptable terms, if at all. Any equity financing may result in dilution to existing stockholders and any debt financing may include restrictive covenants. As of March 31, 2009. At March 31, 2009, our cash and cash equivalents were $1,919,315 and our working capital was $457,543. Our principal cash requirements are for repayment of $1,182,000 due to Laurus Master Fund, which was paid in full in April 2009, and operating expenses, including equipment, supplies, employee costs, and capital expenditures and funding of the operations. Our primary sources of cash are service and equipment sale revenues, the exercise of warrants and the sale of common stock. During the three months ended March 31, 2009, our cash provided by operating activities amounted to $942,390, as compared to $9,493 provided by for the same period in 2008. The increase in cash provided in 2009 was primarily due to collection of accounts receivable for prior quarter equipment sales. Additionally, the Company has maintained a stable base of customers over this period and continues to benefit from cost savings initiatives in light of the current economic environment. In April 2006, we entered into a $3,000,000 Fixed Price Convertible Note (the Note) agreement with Laurus Master Fund (LMF). The term of the Note is for three years at an interest rate of prime, as quoted in the Wall Street Journal, plus 2.0%. We shall reduce the principal outstanding under the Note by 1/60th per month starting 90 days after the closing, payable in cash or registered stock. For the three months ended March 31, 2009, we repaid $150,000 in principal of the Note. In April 2009, we repaid the remaining principal balance of $1,182,000. 9 In addition, in an effort to strengthen the Companys balance sheet we completed a private placement in May 2009 selling 1,416,667 shares of our common stock at a purchase price of $.60 per share with net proceeds of $760,000. The Company continues to see improvement in its operations through the addition of a new customer in the third quarter of 2008, a recently signed letter of intent with a new customer in May 2009 and additional equipment sales to existing customers. We expect to close additional recurring revenue contracts to new customers throughout 2009 as well as additional equipment sales to existing customers. Management believes that cash generated from operations along with the funds raised in the private placement offering in April 2009 will be sufficient to sustain our business operations over the next twelve months. OFF-BALANCE SHEET ARRANGEMENTS Our off-balance sheet arrangements consist primarily of conventional operating leases, purchase commitments and other commitments arising in the normal course of business, as further discussed below under Contractual Obligations and Commercial Commitments. As of March 31, 2009, we did not have any other relationships with unconsolidated entities or financial partners, such as entities often referred to as structured finance or special purpose entities, which would have been established for the purpose of facilitating off-balance sheet arrangements or other contractually narrow or limited purposes. CONTRACTUAL OBLIGATIONS AND CONTINGENT LIABILITIES AND COMMITMENTS As of March 31, 2009, expected future cash payments related to contractual obligations and commercial commitments were as follows: Payments Due by Period Total Less than 1 year 1-3 years 3-5 years More than 5 years Long-term debt $ 1,182,000 $ 1,182,000 $ - $ - $ - Capital leases 24,203 - 24,203 - - Operating leases 157,793 157,793 - - - Total $ 1,363,996 $ 1,339,793 $ 24,203 $ - $ - BUSINESS Introduction Auxilio, Inc. (the Company or Auxilio) was originally incorporated under the laws of the State of Nevada on August 29, 1995, under the name Corporate Development Centers, Inc. As a result of a series of transactions, which are more fully described in the section entitled Background below, the Company, in April 2004, changed its name to Auxilio, Inc. The Company is currently headquartered in Orange County, California, with its principal executive offices located at 27401 Los Altos, Suite 100, Mission Viejo, 92691. The Company is engaged in the business of providing fully outsourced document image management services to the healthcare industry. For more information on the Company and its products and services see the section entitled Principal Products or Services below or visit our website at www.auxilioinc.com. Where appropriate, references to Auxilio, the Company, we or our include Auxilio, Inc. and/or our wholly owned subsidiaries, Auxilio Solutions, Inc. and e-Perception Technologies, Inc. Background Auxilio, Inc. was incorporated in the State of Nevada on August 29, 1995. From its incorporation in August 1995 until January 2002, the Company had no significant operations. In January of 2002, the Companys predecessor, e-Perception Technologies, Inc. (e-Perception), a Human Resources software concern, completed a tender offer with Corporate Development Centers, Inc. (CDC). CDCs common stock traded on the OTC Bulletin Board. In connection with the tender offer, the stockholders of e-Perception received one (1) share of CDC for every four (4) shares of e-Perception common stock they owned prior to the tender offer. As a result, e-Perception became a wholly owned subsidiary of CDC. CDC subsequently changed its name to e-Perception, Inc. Approximately eighteen months later e-Perception changed its name to PeopleView, Inc. (PeopleView) and traded under the symbol PPVW. 10 For the fiscal year ended December 31, 2003, and including the period from January 1, to March 31, 2004, PeopleView developed, marketed and supported web based assessment and reporting tools and provided consulting services that enabled companies to manage their Human Capital Management (HCM) needs in real-time. In March 2004, PeopleView entered into an asset purchase and sale agreement with Workstream, Inc. (Workstream) whereby the Company sold to Workstream substantially all of its assets, including its software products and related intellectual property, its accounts receivable, certain computer equipment, customer lists, and the PeopleView name, among other things. Pursuant to an addendum to the original agreement, the final consideration the Company received was cash equal to $250,000, 246,900 shares of Workstream common stock, and a warrant to purchase an additional 50,000 shares at an exercise price of $3.00 per share. The business operations of PeopleView were discontinued in March 2004. On April 1, 2004, PeopleView completed the acquisition of Alan Mayo and Associates, Inc. dba The Mayo Group (and referred to herein as TMG). TMG offered outsourced image management services to healthcare facilities throughout California, and this acquisition forms the basis for Auxilios current operations. Subsequent to the acquisition of TMG, PeopleView changed its name to Auxilio, Inc. and changed TMGs subsidiary name to Auxilio Solutions, Inc. Our stock now trades on the Over-the Counter Bulletin Board under the symbol AUXO.OB. Principal Products or Services Auxilio is a services and technology firm that provides fully outsourced document image management (Image Management) services to the healthcare industry. Auxilio provides full-time on-site management teams to perform a customized Image Management program that includes the following services: Vendor monitoring, management and contract negotiation Change management and end-user training programs Utilization management Financial reporting Workflow efficiency management Information systems integration, connectivity and image migration strategies Strategy execution working with the customer to execute a long-term Image Management strategy Auxilios products and services also include the sales, integration and services of automated office equipment including digital and color copiers, printers, facsimile machines, scanners and multi-function equipment. Competition We operate in a highly competitive market. The majority of the competition in the healthcare industry market for Image Management services comes primarily from the large photocopy/multi-functional digital device manufacturers such as Xerox, Canon, Konica Minolta, Ricoh and Sharp. In addition to the manufacturers, the competitive landscape contains a number of regional and local equipment dealers and distributors that exist in the communities which the hospitals serve. Our analysis of the competitive landscape shows a very strong opportunity for fully outsourced Image Management services to the healthcare industry. While this competition does present a significant competitive threat, Auxilio believes that it has a strong competitive position in the marketplace due to a number of important reasons: Auxilio is unique in its 100% focus on healthcare. No other vendor/service provider has its entire business dedicated to solving issues inside of healthcare with the expertise and knowledge base unmatched in the market. Auxilio is unique in its approach to providing fully outsourced Image Management programs. Auxilios program is completely outsourced and hospitals need only pay a single invoice. Auxilio operates the Image Management process as a department in the hospital with full-time staff on-site. The vendors and dealers in the vast majority of instances have multiple small and large customers in a geographic area to whom they are providing services and this causes major delays in service and supplies to the hospitals. In addition, by focusing solely on the hospital campus, Auxilio enjoys much lower turn-around times for service, greater up sell opportunities and a much deeper service relationship with the customer. Auxilio is not restricted to any single equipment vendor. Auxilio is committed to bringing the best hardware and software solutions to our customers. Our approach is to use the best technology to solve the solution in the best manner possible without any prejudice as to equipment. Auxilio maintains a daily connection with the hospital providing a detailed strategy and plan on equipment acquisition saving the hospitals a great deal of time, effort and money in this cumbersome and confusing process. 11 Customers Most of the Companys customers are hospitals and Integrated Health Delivery Networks (IDN). The loss of any key customer could have a material adverse effect upon the Companys financial condition, business, prospects and results of operation. The Company's two largest customers represent approximately 54% of the Company's revenues for the year ended December 31, 2008. Intellectual Property The Company maintains a database that the contains information on its current, and prospective, customers image and document outputs for certain periods of time, image and document outputs for each piece of machinery maintained at the customer and trends for each of the foregoing. This database is unique to the Company and, we believe, provides it with a significant competitive advantage over our competitors as it allows to timely meet our customers requirements and anticipate their future needs. The Company has not applied for or been granted any patents with respect to its technology, or processes, as related to document and image management, in addition to document and image processing. We do have rights to several trademarks in respect to process documents and related marketing documents. The most valuable of these is the Image Management Maturity Model (IM3) which is a unique approach to document management that details processes and enables Auxilio to offer a service that is duplicable in distributed regions. Government Regulation We are subject to federal, state and local regulations concerning the environment and occupational safety and health standards. We have not experienced significant difficulty in complying with such regulations and compliance has not had a material effect on our business or our financial results. Research and Development As a result of our acquisition of TMG on April 1, 2004, and our subsequent decision to concentrate our focus on document and image management services, as well as document and image processing, it is no longer required that we make material expenditures on research and development. Prior to our acquisition of TMG, our business was a research and development organization. Employees As of December 31, 2008, we had eighty full-time employees. Of these employees, sixty-eight were engaged in providing services, five were engaged in sales and marketing, and seven were engaged in general and administrative. None of our employees are represented by a labor union or a collective bargaining agreement. We have not experienced any work stoppages and consider our relations with our employees to be good. Properties We currently lease approximately 6,672 square feet of office space in one building located in Mission Viejo, California. The lease terminates in February 2010. We expect that the current leased premises will be satisfactory until the future growth of its business operations necessitates an increase in office space. There is an ample supply of office space in the Orange County, California area and we do not anticipate any problem renewing the lease for our current space as well as securing additional space if, and when, necessary. Legal Proceedings From time to time, we may become involved in litigation relating to claims arising from our ordinary course of business. We are aware of no claims or actions pending or threatened against us, the ultimate disposition of which would have a material adverse effect on our business or our financial results. 12 DIRECTORS AND EXECUTIVE OFFICERS The following sets forth the name, age and position of each of our directors and executive officers as of March 31, 2009: Name Age Position with the Company Edward B. Case 57 Director, Chairman of the Audit Committee Joseph J. Flynn 43 Director Michael Joyce 66 Director, Member of the Compensation Committee John D. Pace 55 Director, Chairman of the Board and Member of the Compensation Committee Max Poll 62 Director, Member of the Audit Committee Mark St. Clare 62 Director, Member of the Audit Committee Michael Vanderhoof 49 Director, Chairman of the Compensation Committee Etienne Weidemann 43 Chief Executive Officer, President Paul T. Anthony 38 Chief Financial Officer Jacques Terblanche 43 Chief Operating Officer Edward B. Case, 57. Mr. Case has over 26 years experience leading healthcare, academic and community organizations. Since January 2006, he has served as the Executive Vice President and CFO for The Rehabilitation Institute of Chicago (RIC) where he provides leadership and oversight for all aspects of the Institute. From December 2003 to December 2005, Mr. Case was the President and Owner of Healthcare Resource Associates, a leading provider of business process outsourcing services focused on cash flow improvements for hospitals and physicians . Mr. Case has also served as CEO and President of Presbyterian Healthcare, as well as CEO and CFO of BJC Health Systems, and CFO at St. Johns Mercy Medical Center. Mr. Case has served as a member of the Companys Board of Directors since January 2006. Joseph J. Flynn, 43 . Mr. Flynn has over 19 years of experience in leading large international service operations in business media, software, and technology firms. Mr. Flynn resigned his position as Chief Executive Officer effective November 9, 2006, and resigned from employment with the Company effective December 31, 2006. As the Companys CEO, Mr. Flynn was responsible for executive management and leadership, strategic direction and stockholder relations of Auxilio until December 31, 2006. Currently Mr. Flynn is the Vice President of the Sport Group for the Nielsen Company. The Nielsen Company is a global information and media company with leading market positions in marketing information (AC Nielsen), media information (Nielsen Media Research,) business publications (Billboard Magazine, the Hollywood Reporter), trade shows (Action Sports Retailer, Outdoor Retailer) and the newspaper sector ( Scarborough Research). The privately held company has more than 42,000 employees and is active in more than 100 countries with headquarters in Haarlem, the Netherlands and New York, USA. Mr. Flynn has served as a member of the Companys Board of Directors since 2003. Michael Joyce, 66 . Mr. Joyce has more than 30 years of experience in automotive and automotive related industries. Prior to his retirement in 1998, Mr. Joyce was President, CEO, and a principal owner of Pacific Baja Light Metals, Inc., a manufacturer of aluminum wheels and other machined aluminum castings of the automotive industry. Pacific Baja has manufacturing facilities in the United States and Mexico. From 1971 to 1983, Mr. Joyce held various management positions with Rockwell International, the last as Vice President and General Manager of its Western Wheel Division, a manufacturer of aluminum wheels. Currently at Superior Industries Inc. in Van Nuys, California, Mr. Joyce chairs the Strategy and Long Range Planning Committee. He also serves on the Compensation/Benefits and the Nominating/Corporate Governance Committees of the Board of Directors of the Company. Mr. Joyce holds a degree in Physics from Kent State University and an MBA from Ohio State University. Mr. Joyce has served as a member of the Companys Board of Directors since June 2007. John D. Pace, 55. Mr. Pace is the Non-executive Chairman of the Board and Chief Strategy Officer. He spent 25 years with ServiceMaster's Healthcare Division in a variety of senior leadership roles, the last as Executive Vice President for the West. Mr. Pace retired from ServiceMaster in March 2002. Mr. Pace has served as a member of the Companys Board of Directors since 2004. Max Poll, 62. Mr. Poll most recently served as President and Chief Executive Officer of Scottsdale Healthcare, where he retired from in October 2005. He has been in health care administration for over 30 years and has held the positions of President & CEO of Barnes Hospital in St. Louis, Missouri, the primary teaching affiliate of Washington University School of Medicine; Administrator & CEO of Boone Hospital Center, Columbia, Missouri; and Assistant Director of St. Luke's Hospital, Kansas City, Missouri. Mr. Poll received his Bachelors of Business Administration from Western Michigan University, and his Masters of Hospital Administration from the University of Minnesota. His activities have included board, committee membership, and officer positions on metropolitan, state and national health organizations, including the American Hospital Association, Association of American Medical Colleges, and Voluntary Hospitals of America, Inc. Mr. Poll is a Fellow in the American College of Healthcare Executives, and currently is a board member of the International Genomics Consortium and serves as its Executive Advisor. He is also a founder and director of Goldwater Bank in Scottsdale, Arizona. Mr. Poll has served as a member of the Companys Board of Directors since 2005. 13 Mark St. Clare, 62 . Mr. St. Clares background as a Board Member, CFO and Sr. Technology Executive includes successful leadership and management results in a number of segments of the technology industry. These experiences have involved IPOs, venture capital funded startups, high growth international companies, and extensive Wall Street contacts. He has been responsible for the financial, IT and legal operations at private start up operations as well as large public high growth international companies and has managed multiple acquisitions. Mr. St. Clare most recently served as Chief Financial Officer of Access 360 where he retired from in October 2002. As a member of the board of directors and chair of the audit committee of Websense, Inc., he has been deeply involved in SOX 404 issues. He is also a member of their audit and governance committees. Mark St. Clare has also served as an Advisory Board Member at a previous security software company. Mr. St. Clare has served as a member of the Companys Board of Directors since June 2007. Michael Vanderhoof, 49 . Mr. Vanderhoof is Chairman of Cambria Asset Management LLC and a principal in Cambria Investment Fund LP. Cambria Asset Management is the holding corporation for Cambria Capital LLC, a FINRA registered broker dealer with offices in Los Angeles, Seattle and Salt Lake City. Cambria Investment Fund LP provides bridge loans and equity financing to early stage developing companies. Mr. Vanderhoof is a board member of Bionovo, Inc. He has over nineteen years experience in the capital markets. From 1998 to present, he has advised various private and public companies on capital formation, mergers and acquisitions and financing. From 1993 to 1997, Mr. Vanderhoof was a trader on a trading desk that made markets in over 200 OTC companies. His career began in 1985 as an Account Executive for a FINRA broker-dealer firm in Salt Lake City, Utah. Mr. Vanderhoof has served as a member of the Companys Board of Directors since 2001. Etienne Weidemann, 43. Mr. Weidemann is a member of the Companys Board of Directors and has served as the Companys President and Chief Executive Officer. He was previously the Chief Operations Officer since November 2006 and joined the Company in November 2002 as Vice President of Marketing. In March 2003, Mr. Weidemann was promoted to Executive Vice President of Sales and Marketing. Prior to Auxilio, Mr. Weidemann was Vice President of Sales and Vendor Marketing for the e-Learning and Collaboration Groups at Advanstar Communications Inc. From 1996 to 1999, Mr. Weidemann was a Director and founding member of WildnetAfrica.com where he played a leading strategic role in determining the company's go-to-market strategy. From 1991 through 1996, Mr. Weidemann was Managing Director of Elecrep Corporation, an engineering and automotive manufacturing concern in South Africa. Mr. Weidemann graduated with a law degree from the University of South Africa and was admitted as an Attorney of the Supreme Court of South Africa in 1989. Mr. Weidemann has served as a member of the Companys Board of Directors since 2006. Paul T. Anthony, 38. Mr. Anthony was hired as the Chief Financial Officer effective January 3, 2005. Prior to joining the Company, Mr. Anthony served as Vice President, Finance and Corporate Controller with Callipso, a provider of voice-over IP based network services. During his tenure at Callipso, Mr. Anthony was responsible for all of the financial operations including accounting, finance, investor relations, treasury, and risk management. Before joining Callipso, Mr. Anthony was the Controller for IBM-Access360, a provider of enterprise software. Mr. Anthony joined Access360 from Nexgenix, Inc. where he served as Corporate Controller. Prior to this, Mr. Anthony held numerous positions in Accounting and Finance at FileNET Corporation, a provider of enterprise content management software applications. Mr. Anthony started his career at KPMG Peat Marwick LLP in Orange County in the Information, Communications & Entertainment practice. He is a certified public accountant and holds a Bachelor of Science in Accounting from Northern Illinois University. Jacques Terblanche , 43. Mr. Terblanche serves in the capacity as Chief Operating Officer, Mr. Terblanche oversees Auxilio's operations and leads the Solutions Group. Before joining Auxilio in 2003 Mr. Terblanche was CIO of WebEv, a web event management company that pioneered and specialized in webinars in collaboration with Advanstar, Inc. Before that, from 1996  1997 Mr. Terblanche was VP of Information Technology for Ultimate Sales Systems, a software developer and distributor of Point of Sale software systems. Prior to joining Ultimate Sales, Mr. Terblanche was senior partner of a commercial and international law practice for 7 years. He did his undergraduate work in Economics and Accounting at the University of Pretoria and holds a Law degree from the University of South Africa. 14 Director Independence The Board of Directors has affirmatively determined that the following members of the Board of Directors meet the definition of independent set forth in the NASDAQ corporate governance listing standards: Edward B. Case, Michael Joyce, Max Poll and Mark St. Clare. LIMITATION ON LIABILITY AND INDEMNIFICATION OF DIRECTORS AND OFFICERS Under the Nevada General Corporation Law, our Articles of Incorporation, and our Bylaws, our directors will have no personal liability to us or our stockholders for monetary damages incurred as the result of the breach or alleged breach by a director of his "duty of care." This provision does not apply to the directors' (i) acts or omissions that involve intentional misconduct or a knowing and culpable violation of law, (ii) acts or omissions that a director believes to be contrary to the best interests of the corporation or its stockholders or that involve the absence of good faith on the part of the director, (iii) approval of any transaction from which a director derives an improper personal benefit, (iv) acts or omissions that show a reckless disregard for the director's duty to the corporation or its stockholders in circumstances in which the director was aware, or should have been aware, in the ordinary course of performing a director's duties, of a risk of serious injury to the corporation or its stockholders, (v) acts or omissions that constituted an unexcused pattern of inattention that amounts to an abdication of the director's duty to the corporation or its stockholders, or (vi) approval of an unlawful dividend, distribution, stock repurchase or redemption. This provision would generally absolve directors of personal liability for negligence in the performance of duties, including gross negligence. The effect of this provision in our Articles of Incorporation and Bylaws is to eliminate our rights and the rights of our stockholders (through stockholder's derivative suits on behalf of Auxilio) to recover monetary damages against a director for breach of his fiduciary duty of care as a director (including breaches resulting from negligent or grossly negligent behavior) except in the situations described in clauses (i) through (vi) above. This provision does not limit nor eliminate the rights of Auxilio or any stockholder to seek non-monetary relief such as an injunction or rescission in the event of a breach of a director's duty of care. In addition, our Bylaws provide that if the Nevada General Corporation Law is amended to authorize the future elimination or limitation of the liability of a director, then the liability of the directors will be eliminated or limited to the fullest extent permitted by the law, as amended. The Nevada General Corporation Law grants corporations the right to indemnify their directors, officers, employees and agents in accordance with applicable law. Insofar as indemnification for liabilities under the Securities Act of 1933 may be permitted to our directors, officers and controlling persons pursuant to the provisions described above, or otherwise, we have been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Securities Act of 1933 and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by us of expenses incurred or paid by our director, officer or controlling person in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, we will, unless in the opinion of our counsel the matter as been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Securities Act of 1933 and will be governed by the final adjudication of such issue. 15 EXECUTIVE AND DIRECTOR COMPENSATION AND OTHER INFORMATION EXECUTIVE COMPENSATION SUMMARY COMPENSATION TABLE The following table discloses the compensation received in each of the last two fiscal years by (i) our Chief Executive Officer of the Company during the last fiscal year and (ii) the two other most highly compensated executive officers or individuals in addition to the Chief Executive Officer, serving at the end of the last fiscal year whose total compensation exceeded $100,000 in the last fiscal year. Non- Equity Incentive Plan Compen sation Non- qualified Deferred Compen sation Earnings All Other Compen sation Name and Principal Bonus Stock Awards Option Awards Total Position Year Salary ($) Etienne Weidemann (a) 2008 $ 175,000 $ 192,889 - $ 367,889 Chief Executive Officer and President 2007 $ 175,000 $ 197,274 - $ 173,005 - - - $ 545,279 Jacques Terblanche(b) 2008 $ 165,000 $ 144,442 - $ 309,442 Chief Operating Officer 2007 $ 27,500 $ 152,335 - $ 150,893 - - $ 137,500 $ 468,228 Paul T. Anthony (c) 2008 $ 170,000 $ 105,399 - $ 6,611 $ 282,010 Chief Financial Officer 2007 $ 170,000 $ 106,688 - $ 132,675 - - $ 6,611 $ 415,974 (1) Bonuses include amounts earned by the individual and accrued by the Company in the year listed but paid to the individual in the subsequent year. (2) A discussion of the methods used in calculation of these values may be found in Footnote 8 to the consolidated financial statements which is in Part 2, item 7 of our 2008 annual report on Form 10-K. Reflects the dollar amount recognized for financial statement reporting purposes with respect to the fiscal year computed in accordance with FAS 123(R), excluding the forfeiture assumption. (3) For Mr. Anthony, includes reimbursement for medical insurance payments made directly by him. For Mr. Terblanche, includes base compensation paid to him as a contractor through October 2007. Effective November 1, 2007, he became an employee of the Company. (a) Mr. Weidemann joined the Company in November 2002. He became the Chief Executive Officer effective November 9, 2006. (b) Mr. Terblanche joined the Company in May 2003 as an independent contractor. He became an employee and the Chief Operating Officer in November 2007. (c) Mr. Anthony joined the Company in January 2005 as Chief Financial Officer. Narrative to Summary Compensation Table On March 15, 2006, the Company entered in to an employment agreement with Etienne Weidemann to serve as President and Chief Operating Officer. This agreement was effective January 1, 2006, had a term of two years, and provided for a base annual salary of $175,000. Mr. Weidemann received 80,000 options and an annual bonus when certain earnings and revenue targets were accomplished. Mr. Weidemann became the Chief Executive Officer of the Company effective November 9, 2006. In November of 2007, the Company entered in to a new employment agreement with Mr. Weidemann, to continue to serve as the Companys President and Chief Executive Officer effective January 1, 2008. The 16 employment agreement has a term of two years, and provides for a base annual salary of $175,000 in 2008 and $190,000 in 2009. In 2008 Mr. Weidemann also participated in the Executive Bonus Plan whereby he was eligible to receive an annual bonus of 4.0% of positive EBITDA up to $3.5 million and 4.8% of EBITDA for amounts over $3.5 million. In 2009 the Compensation Committee adjusted the Executive Bonus Plan. Under the new plan, Mr. Weidemann can earn a maximum bonus of $69,300 with $34,650 earned if the Company books $20 million in new contracts in 2009 and $34,650 earned if the Company has gross margins from existing businesses of 24 percent in 2009. These bonus amounts are each reduced to a 50 percent payout if the actual performance falls short of the target by 15 percent or less. There is no payout if the actual performance falls short by more than 15 percent. Mr. Weidemann also can earn periodic commissions of 6.0% of the net cash flow from equipment sales up to $2.5 million annually and a 7.2% commission for amounts over $2.5 million. The Company may terminate Mr. Weidemanns employment under this agreement without cause at any time on thirty days advance written notice, at which time Mr. Weidemann would receive severance pay for six months and be fully vested in all options and warrants granted to date. On March 15, 2006, the Company entered in to an employment agreement with Paul T. Anthony to serve as Chief Financial Officer and Corporate Secretary. This new agreement was effective January 1, 2006, had a term of two years, and provided for a base annual salary of $170,000. Mr. Anthony received 75,000 options and an annual bonus when certain earnings and revenue targets were accomplished. In November of 2007, the Company entered in to a new employment agreement with Mr. Anthony, to continue to serve as the Companys Chief Financial Officer effective January 1, 2008. The employment agreement has a term of two years, and provides for a base annual salary of $170,000 in year one and $185,000 in year two. Mr. Anthony also participated in the Executive Bonus Plan whereby he was eligible to receive an annual bonus of 2.5% of positive EBITDA up to $3.5 million and 3.0% of EBITDA for amounts over $3.5 millionIn 2009 the Compensation Committee adjusted the Executive Bonus Plan. Under the new plan, Mr. Antony can earn a maximum bonus of $42,900 with $21,450 earned if the Company books $20 million in new contracts in 2009 and $21,450 earned if the Company has gross margins from existing businesses of 24 percent in 2009. These bonus amounts are each reduced to a 50 percent payout if the actual performance falls short of the target by 15 percent or less. There is no payout if the actual performance falls short by more than 15 percent. Mr. Anthony also can earn periodic commissions of 3.0% of the net cash flow from equipment sales up to $2.5 million annually and a 3.6% commission for amounts over $2.5 million. The Company may terminate Mr. Anthonys employment under this agreement without cause at any time on thirty days advance written notice, at which time Mr. Anthony would receive severance pay for six months and be fully vested in all options and warrants granted to date. In November of 2007, the Company entered in to an employment agreement with Jacques Terblanche, to serve as the Companys Chief Operations Officer effective January 1, 2008. Mr. Terblanche has been serving in this capacity for the last year as a consultant. The employment agreement has a term of two years, and provides for a base annual salary of $165,000 in year one and $180,000 in year two. Mr. Terblanche also participated in the Executive Bonus Plan whereby he was eligible to receive an annual bonus of 3.0% of positive EBITDA up to $3.5 million and 3.6% of EBITDA for amounts over $3.5 millionIn 2009 the Compensation Committee adjusted the Executive Bonus Plan. Under the new plan, Mr. Terblanche can earn a maximum bonus of $56,100 with $28,050 earned if the Company books $20 million in new contracts in 2009 and $28,050 earned if the Company has gross margins from existing businesses of 24 percent in 2009. These bonus amounts are each reduced to a 50 percent payout if the actual performance falls short of the target by 15 percent or less. There is no payout if the actual performance falls short by more than 15 percent. Mr. Terblanche also can earn periodic commissions of 4.5% of the net cash flow from equipment sales up to $2.5 million annually and a 5.4% commission for amounts over $2.5 million. The Company may terminate Mr. Terblanches employment under this agreement without cause at any time on thirty days advance written notice, at which time Mr. Terblanche would receive severance pay for six months and be fully vested in all options and warrants granted to date. 17 OUTSTANDING EQUITY AWARDS AT 2-END (1) Option and Warrant Awards Number of Securities Underlying Unexercised Options and Warrants Exercisable (#) Number of Securities Underlying Unexercised Options and Warrants Unexercisable (#) Equity Incentive Plan Awards: Number of Securities Underlying Unexercised Options and Warrants Exercise Price Name Type of Instrument Expiration Date Etienne Weidemann Warrant 250,000 - - $ 0.30 3/31/2009 Option 33,333 - - $ 3.00 12/20/2012 Option 66,667 - - $ 0.75 5/15/2013 Option 66,666 - - $ 0.90 5/28/2014 Option 11,111 5,556 - $ 2.00 3/15/2015 Option 53,333 26,667 - $ 1.40 2/2/2016 Option 48,333 96,667 - $ 0.47 1/9/2016 Option 66,667 133,333 - $ 1.25 11/8/2017 Jacques Terblanche Option 10,000 - - $ 0.75 5/15/2013 Option 66,666 - - $ 0.90 5/28/2014 Option 50,000 - - $ 1.84 11/4/2014 Option 50,000 - - $ 2.00 4/15/2015 Option 10,000 5,000 - $ 1.40 2/2/2016 Option 41,667 83,333 - $ 0.47 11/9/2016 Option 58,333 116,667 - $ 1.25 11/8/2017 Paul T. Anthony Warrant 330,000 - - $ 1.95 12/10/2009 Option 50,000 25,000 - $ 1.40 2/2/2016 Option 40,000 80,000 - $ 0.47 11/9/2016 Option 50,000 100,000 - $ 1.25 11/8/2017 (1) Options and warrants shown in this table were granted between 2002 and 2008. There have been no stock awards granted to any Named Executive Officer. As such, these columns are omitted from this Table of Outstanding Equity Awards. (2) All options vest in cumulative annual installments of one-third of the shares commencing one year from the date of grant. Warrants were performance based and vested at the discretion of the Board of Directors. 18 DIRECTOR COMPENSATION FOR 2008 Fees Earned or Paid in Cash Non-Equity Incentive Plan Compensation Change in Pension Value and Nonqualified Deferred Compensation Earnings All Other Stock Awards Option Awards Compensation Total Name (1) Edward B. Case   21,834    21,834 Joseph Flynn   12,726    12,726 Michael Joyce   22,660    22,6660 John D. Pace (2) 82,000  22,660    104,660 Max Poll   20,118    20,118 Mark St. Clare   20,545    20,545 Michael Vanderhoof   22,660    22,660 (1) Etienne Weidemann, our President and Chief Executive Officer also serves as a director and is not included in this table because he did not receive compensation for his services as director. His compensation received as an employee is shown on the Summary Compensation Table. (2) John D. Pace earned fees for additional services rendered under a consulting agreement. See further disclosure under Certain Relationships and Related Transactions. (3) A discussion of the methods used in calculation of these values may be found in Footnote 8 to the consolidated financial statements which is in Part 2, item 7 of our 2008 annual report on Form 10-K. Reflects the dollar amount recognized for financial statement reporting purposes with respect to the fiscal year computed in accordance with FAS 123(R), excluding the forfeiture assumption. Narrative to Director Compensation Table The Company compensates its non-employee directors for their service on the Board of Directors with an initial grant of an option to purchase 25,000 shares of Common Stock. Each outside director also receives 2,500 shares of Common Stock for each board meeting and committee meeting attended. COMPENSATION COMMITTEE REPORT The Compensation Committee of the Board of Directors reviews and establishes compensation strategies and programs to ensure that the Company attracts, retains, properly compensates, and motivates qualified executives and other key associates. The Committee consists of Mr. Vanderhoof, its chairperson, Mr. Pace and Mr. Joyce. No member of this committee is an employee or officer. The philosophy of the Compensation Committee is (i) to provide competitive levels of compensation that integrate pay with the individual executives performance and the Companys annual and long-term performance goals; (ii) to motivate key executives to achieve strategic business goals and reward them for their achievement; (iii) to provide compensation opportunities and benefits that are comparable to those offered by other companies in the healthcare services industry, thereby allowing us to compete for and retain talented executives who are critical to our long-term success; and (iv) to align the interests of key executives with the long-term interests of stockholders and the enhancement of stockholder value through the granting of stock options. The compensation of our executive officer is currently comprised of annual base salary, a bonus plan pursuant to certain performance criteria being achieved, and long-term performance incentives in the form of stock option grants under the stock option plans. Chief Executive Officer Compensation The Compensation Committee set the 2009 annual compensation for our Chief Executive Officer, Mr. Weidemann. Mr. Weidemann is being paid an annual salary of $190,000. Mr. Weidemann may earn commissions and an annual bonus, at the discretion of the Board of Directors, with an amount to be determined by the Board of Directors. By the Compensation Committee, Michael Vanderhoof, Chairperson John D. Pace Michael Joyce April 15, 2009 19 BENEFICIAL OWNERSHIP OF SECURITIES The following table and the notes thereto set forth certain information regarding the beneficial ownership of our common stock as of March 31, 2009, by (i) each current director; (ii) each executive officer named in the summary compensation table included herein who was serving as an executive officer at the end of fiscal 2008; (iii) all our current directors and executive officers as a group; and (iv) each person who is known by us to be a beneficial owner of five percent or more of our common stock. Shares Beneficially Owned Name and Address of Beneficial Owner (1) Number (2) Percent Paul Anthony (3) 572,150 3.2 Edward B. Case (4) 61,500 * Joseph J. Flynn (5) 629,234 3.5 Michael Joyce (6) 48,333 * John Pace (7) 84,538 * Max Poll (8) 105,000 * Mark St. Clare (9) 27,833 * Jacques Terblanche 370,833 2.1 Michael Vanderhoof (10) 1,157,246 6.6 Etienne Weidemann (11) 734,166 4.1 All directors and executive officers, as a group (12) 3,790,833 20.5 * Less than 1% of the outstanding shares of common stock (1) The address for all officers and directors is 27401 Los Altos, Suite 100, Mission Viejo, CA 92691. (2) Unless otherwise indicated, the named persons possess sole voting and investment power with respect to the shares listed (except to the extent such authority is shared with spouses under applicable law). The percentages are based upon 17,623,733 shares outstanding as of March 31, 2009, except for certain parties who hold options and warrants that are presently exercisable or exercisable within 60 days whose percentages are based upon the sum of shares outstanding as of March 31, 2009 plus the number of shares subject to options and warrants that are presently exercisable or exercisable within 60 days held by them, as indicated in the following notes. (3) Includes 330,000 shares subject to stock warrant agreements. (4) Includes 4,167 shares subject to stock options exercisable within 60 days. (5) Includes 250,000 shares subject to stock warrant agreements. Includes 2,500 shares subject to stock options exercisable within 60 days. (6) Includes 2,500 shares subject to stock options exercisable within 60 days. (7) Includes 2,500 shares subject to stock options exercisable within 60 days. (8) Includes 4,167 shares subject to stock options exercisable within 60 days. (9) Includes 4,167 shares subject to stock options exercisable within 60 days. (10) Includes 32,500 shares subject to stock warrant agreements. Michael Vanderhoof is a principal in Cambria Investment Fund, L.P. Cambria Investment Fund, L.P. currently owns 80,000 shares of common stock and holds warrants to purchase 1,290,000 shares of the Company's common stock. Mr. Vanderhoof expressly disclaims beneficial ownership of these stocks and warrants, except to the extent he has a pecuniary interest therein resulting from his position as a principal of Cambria Investment Fund, L.P. Mr. Vanderhoof is also a principal in Avintaquin Capital, LLC which currently owns 316,667 shares of common stock and holds warrants to purchase 45,338 shares of the Company's common stock. Mr. Vanderhoof expressly disclaims beneficial ownership of these stocks and warrants, except to the extent he has a pecuniary interest therein resulting from his position as a principal of Avintaquin Capital, LLC. Includes 2,500 shares subject to stock options exercisable within 60 days. (11) Includes 250,000 shares subject to stock warrant agreements. (12) Includes 862,500 shares subject to stock warrant agreements. 20 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS In October 2006, the Company entered into a $1,500,000 Loan and Security Agreement (the Loan Agreement) with Cambria Investment Fund L.P. (Cambria). Michael D. Vanderhoof, a director of the Company is a principal in Cambria. Under the Loan Agreement, (i) the Company could borrow up to $1,500,000, with the final $500,000 available only after February 15, 2007, (ii) cash is advanced in $50,000 increments to the Company by Cambria Investment Fund L.P. upon request, (iii) interest accrues daily upon any unpaid principal balance at the rate of twelve percent (12%) per annum, (iv) accrued interest is payable in full on a quarterly basis and (v) the outstanding principal balance is due and payable in full on October 22, 2007. Cambria holds a second priority security interest (subject to the first lien held by Laurus Master Fund, LTD) in all of the Companys inventory, accounts receivable, equipment, cash, deposit accounts, securities, intellectual property, chattel paper, general intangibles and instruments, now existing or hereafter arising, and all proceeds thereof. The Loan Agreement contains a provision whereby the conversion price to convert the Note to equity was set at $0.46. Upon entering into this Loan Agreement Cambria earned the right to receive warrants to purchase up to 300,000 shares of the Companys common stock at $0.46. Additionally Cambria will earn the right to receive warrants to purchase up to additional 450,000 shares at $0.46, with 30,000 shares vesting for every multiple of $100,000 borrowed under the Loan Agreement. Through March 2008, the Company borrowed $745,000 under the Loan Agreement. This borrowing earned Cambria the right to receive warrants to purchase 210,000 shares. The fair value of the warrant for the 300,000 shares issued upon execution was $92,558. Such amount was recorded as a loan acquisition cost and will be amortized to interest expense over the life of the note using the straight-line interest method. The fair value of the warrant for the 210,000 shares issued in connection with the borrowing was $71,086. In accordance with APB 14, Accounting for Convertible Debt and Debt Issued with Stock Purchase Warrants, the Company has allocated a value of $71,086 to the warrants based on their relative fair value. Such amount was recorded as a discount against the carrying value of the note and will be amortized to interest expense over the life of the note using the interest method. The fair value of the warrant was determined using the Black-Scholes option-pricing model, with the following assumptions: (i) no expected dividends; (ii) a risk free interest rate of 5.25%; (iii) expected volatility range of 79.05% to 79.52%; and (iv) an expected life of the warrants of five years. In lieu of exercising the warrant, Cambria may convert the warrant, in whole or in part, into a number of shares determined by dividing (a) the aggregate fair market value of the shares or other securities otherwise issuable upon exercise of the warrant minus the aggregate exercise price of such shares by (b) the fair market value of one share. Effective July 2007, the Company restructured the Loan Agreement with Cambria Investment Fund L.P. extending the maturity date of the $745,000 outstanding balance to May 1, 2008 and extending the maturity date of the remaining unborrowed amount of $755,000 to December 31, 2008. In return, the Company paid administrative fees of $22,350, and agreed to immediately vest the remaining 240,000 unvested warrants under the original agreement and provide one additional warrant share for every two dollars of new borrowings against the $755,000. The exercise price of the additional warrants of $0.72 represents a 10% discount to the closing price of the Companys common stock on the effective date of the restructuring. The conversion price for the amount borrowed to date remains at $0.46 per share, and the conversion price for any new borrowings and unpaid interest would be $0.72 per share. In April 2008, the Company extended the maturity date of the $745,000 to July 1, 2008 with no other changes in the terms of the Loan Agreement. In accordance with EITF 96-19, the Company determined that the July 2007 restructuring was considered a substantial modification in the terms of the existing debt and therefore should be accounted for in the same manner as an extinguishment of the existing debt and the creation of new debt and as a result the Company recorded a gain on extinguishment of debt of $199,951. In accordance with EITF 96-19, the new debt is initially recorded at fair value and that amount is used to determine debt extinguishment gain or loss to be recognized and the effective rate of the instrument. The fees paid by the Company including the warrants and the incremental change in the fair value of the embedded conversion option are also included in determining the debt extinguishment gain. The Company determined that the fair value of the new loan payable was $252,293. The difference between the fair value of the new loan payable and the amount of the existing debt of $745,000, less unamortized loan acquisition costs of $36,927 and unamortized loan discount costs of $85,149 was used in determining the gain on debt extinguishment. The Company determined the fair value of the new loan payable by looking to the remaining unborrowed $755,000 under the arrangement and allocating $363,622 to the fair value of the embedded conversion option and $129,086 to the fair value of the warrants issuable upon borrowing. Such amounts were determined using the Black Scholes option pricing model. The fair value of the loan payable will be accreted to its stated value through periodic charges to interest expense using the straight-line method, which approximates the effective interest method. 21 The fees that were paid by the Company and used to determine the debt extinguishment gain included the fair value of the warrant for the 240,000 shares issued in connection with the restructuring for $128,123 and the fair value of the modification of the terms that affected the embedded conversion option, calculated as the difference between the fair value of the embedded conversion option immediately before and after the modification, was $80,208. The fair values were determined using the Black-Scholes option-pricing model, with the following assumptions: (i) no expected dividends; (ii) a risk free interest rate of 5.31%; (iii) expected volatility of 81.14%; and (iv) a term of 10 months for the embedded conversion option and 5 years for the warrants. Interest charges associated with the Loan, including amortization of the discount, loan acquisition costs and accreted interest costs totaled $242,280 and $480,637 for the years ended December 31, 2008 and 2007, respectively. On July 1, 2008, $372,500 of the principal balance of the loan and $14,900 of the interest due was converted to common stock with the remaining outstanding principal balance of $372,500, along with $7,450 of interest due, paid to Cambria in cash. On November 23, 2005, the Company entered into a Loan and Security Agreement (the Loan) with Cambria Investment Fund, L.P. Michael D. Vanderhoof, a director of the Company, is a principal in Cambria Investment Fund L.P. Under the agreement, the Company could borrow up to $500,000, The Loan was secured by all of the Company's inventory, accounts receivable, equipment, cash, deposit accounts, securities, intellectual property, chattel paper, general intangibles and instruments, now existing or hereafter arising, and all proceeds thereof. In consideration for entering into the Loan, Cambria Investment Fund L.P. also received warrants to purchase up to 250,000 shares of the Companys common stock at the market price upon execution, with 75,000 shares vesting upon the execution of the warrant agreement and 17,500 shares vesting for every multiple of $50,000 borrowed under the Revolving Loan Agreement with the Company. The fair value of the warrant to receive 75,000 issued upon execution was $69,557. Such amount was recorded as interest expense. The fair value of the warrants was determined using the Black-Scholes option-pricing model. In March 2006, the Company borrowed $250,000 on the Loan. This borrowing earned Cambria the right to receive warrants to purchase 87,500 shares. The fair value of the warrant for the 87,500 shares issued in connection with the borrowing was $128,970. In accordance with APB 14, Accounting for Convertible Debt and Debt Issued with Stock Purchase Warrants, the Company allocated a value of $85,079 to the warrants based on their relative fair value. Such amount was recorded as a discount against the carrying value of the note and was to be amortized to interest expense over the life of the note using the straight-line interest method. In April 2006, the Company paid in full the outstanding principal balance under the Initial Loan and charged the remaining unamortized balance of the discount to interest expense. The fair value of the warrants was determined using the Black-Scholes option-pricing model. In September 2006, the Company entered in to a consulting agreement with John D. Pace, a director, and Chairman of the Board to provide support to the Company in the capacity of Chief Strategy Officer. Mr. Pace was entitled to receive $6,000 per month through December 2007 for his services. In addition, Mr. Pace was entitled to receive cash commission at a rate of 1% of the gross proceeds of a sale for any business closed through introductions made by him through December 2007. The agreement terminated December 31, 2007. In November 2007, the Company entered into a revised consulting agreement with Mr. Pace. Under this revised agreement, Mr. Pace was entitled to receive only the $6,000 per month through December 2008 for his services. The agreement terminated December 31, 2008. Total cash compensation to Mr. Pace for the years ended December 31, 2007 and 2008 was $72,000 and $82,000, respectively. The Company believes that the foregoing transactions were in its best interests. As a matter of policy, these transactions were and all future transactions between the Company and its officers, directors, principal stockholders or their affiliates will be approved by a majority of the disinterested members of the Board of Directors, on terms no less favorable than could be obtained from unaffiliated third parties and in connection with bona fide business purposes of the Company. 22 DESCRIPTION OF SECURITIES This section summarizes our authorized and outstanding securities and certain of the provisions of our articles of incorporation and our bylaws. Description of capital stock The following description of our capital stock and provisions of our certificate of incorporation and bylaws are summaries and are qualified by reference to our certificate of incorporation and bylaws, respectively. A copy of our articles of incorporation, as amended, were filed as exhibit 3.1 to our Form 10-KSB filed with the SEC on April 19, 2005. A copy of our bylaws has been filed with the SEC as an exhibit to our Form 10-SB filed with the SEC on October 1, 1999. Our common stock is not currently traded on any securities exchange and instead is quoted on the OTC Bulletin Board under the symbol AUXO.OB. General background Our authorized capital stock consists of 33,333,333 shares of common stock, par value $.001 per share. As of March 31, 2009, we had issued and outstanding 17,623,733 shares of common stock, held by approximately 607 stockholders of record. As of such date, we had outstanding options to purchase 5,299,035 shares of our common stock, warrants to purchase approximately 2,170,204 shares of common stock, and approximately $1,182,000 of convertible debt, convertible into 687,654 shares of common stock. Common Stock Voting, Dividend and Other Rights. Each outstanding share of common stock will entitle the holder to one vote on all matters presented to the stockholders for a vote. Holders of shares of common stock will have no preemptive, subscription or conversion rights. All shares of common stock to be outstanding following this offering will be duly authorized, fully paid and non-assessable. Our Board of Directors will determine if and when distributions may be paid out of legally available funds to the holders. We have not declared any cash dividends during the past fiscal year with respect to the common stock. Our declaration of any cash dividends in the future will depend on our Board of Directors' determination as to whether, in light of our earnings, financial position, cash requirements and other relevant factors existing at the time, it appears advisable to do so. In addition, our loan agreement with Laurus does not allow us to directly or indirectly declare or pay any dividends so long as our secured convertible term note to Laurus remains outstanding. Rights Upon Liquidation. Upon liquidation each outstanding share of common stock may participate pro rata in the assets remaining after payment of, or adequate provision for, all our known debts and liabilities. Majority Voting. The holders of a majority of the outstanding shares of common stock constitute a quorum at any meeting of the stockholders. A plurality of the votes cast at a meeting of stockholders elects our directors. The common stock does not have cumulative voting rights. Therefore, the holders of a majority of the outstanding shares of common stock can elect all of our directors. A majority of the votes cast at a meeting of stockholders must authorize stockholder actions other than the election of directors. Warrants As of March 31, 2009, we had issued and outstanding warrants to purchase approximately 2,170,204 shares of common stock. The warrants provide for adjustments to the number of shares of common stock issuable under the warrants equivalent to the adjustments applicable to all shares of common stock in the event of any merger, consolidation, sale of all or substantially of our assets, reorganization, reclassification, stock dividends, stock splits or other changes in our capital structure. 23 Number of Shares issuable pursuant to Warrants Exercisable Until Exercise Price 330,000 December 10, 2009 $ 1.95 25,000 January 18, 2010 $ 2.00 10,075 February 28, 2010 $ 2.50 66,610 March 31, 2010 $ 2.50 39,200 April 25, 2010 $ 2.50 10,095 April 30, 2010 $ 2.50 8,333 May 1, 2010 $ 2,600 June 30, 2010 $ 2.50 1,000 July 31, 2010 $ 2.50 162,500 November 23, 2010 $ 1.80 500,000 March 31, 2011 $ 0.55 611,041 April 7, 2013 $ 1.96 378,750 October 25, 2013 $ 0.46 Anti-Takeover Effects of Certain Provisions of Nevada Law and Our Articles of Incorporation and Bylaws Certain provisions of Nevada law, our articles of incorporation and our bylaws contain provisions that could have the effect of delaying, deferring or discouraging another party from acquiring control of us. These provisions, which are summarized below, are expected to discourage coercive takeover practices and inadequate takeover bids. These provisions are also designed, in part, to encourage persons seeking to acquire control of us to first negotiate with our board of directors. We believe that the benefits of increased protection of our potential ability to negotiate with an unfriendly or unsolicited acquiror outweigh the disadvantages of discouraging a proposal to acquire us because negotiation of these proposals could result in an improvement of their terms, and increased value to our stockholders. Limits on Ability of Stockholders to Call a Special Meeting or Act by Written Consent Our bylaws provide that, unless otherwise required by law, special meetings of the stockholders may be called only by the our board of directors, , the president, or the secretary of the Company, or by the request of the holders of the shares entitled to cast at least 50% of the votes at such meeting. Business Combinations Act We are subject to Nevadas anti-takeover law, commonly known as the Business Combinations Act. This law provides that specified persons who, together with affiliates and associates, own, or within three years did own, 10% or more of the outstanding voting stock of a corporation cannot engage in specified business combinations with the corporation for a period of three years after the date on which the person became an interested stockholder. The law defines the term business combination to encompass a wide variety of transactions with or caused by an interested stockholder, including mergers, asset sales and other transactions in which the interested stockholder receives or could receive a benefit on other than a pro rata basis with other stockholders. This provision has an anti-takeover effect for transactions not approved in advance by our board of directors, including discouraging takeover attempts that might result in a premium over the market price for the shares of our common stock. Control Shares Act Nevada law provides that, in certain circumstances, a stockholder who acquires a controlling interest in a corporation, defined in the statute as an interest in excess of a 1/5, 1/3 or 1/2 interest, has no voting rights in the shares acquired that caused the stockholder to exceed any such threshold, unless the corporations other stockholders, by majority vote, grant voting rights to such shares. We may opt out of this act by amending our bylaws either before or within ten days after the relevant acquisition of shares. Presently, our bylaws do not opt out of this act. Applicability of California corporate law Although we are incorporated in Nevada, we may be subject to Section 2115 of the California General Corporation Law, which imposes various requirements of California corporate law on non-California corporations if they have characteristics of ownership and operations indicating significant contacts with California. Public companies listed on a recognized national securities exchange or the Nasdaq National Market are generally exempt from Section 2115. Since we are traded on the OTC Bulletin Board, we are subject to the provisions of Section 2115. The key provision of California corporate law that may apply to us is the right of our stockholders to cumulate votes in the election of directors. Transfer Agent The registrar and transfer agent for our common stock is Colonial Stock Transfer Company, Inc., 66 Exchange Place, Suite 100, Salt Lake City, Utah 84111. 24 SELLING STOCKHOLDERS The following table provides the name of each selling stockholder and the number of shares of our common stock offered by each selling stockholder under this prospectus. Of the 2,132,076 shares of common stock listed below: 175,000 shares of our common stock issued upon (i) the conversion of the principal amount owing under $3,000,000 Secured Convertible Term Note issued to Laurus Master Fund, LTD and (ii) the conversion of the interest accrued and owing under the note; 478,527 shares of our common stock issuable upon exercise of the warrant issued to Laurus Master Fund, LTD in connection with the issuance of $3,000,000 Secured Convertible Term Note; and 1,478,549 shares of our common stock issuable upon the exercise of currently outstanding warrants to purchase shares of our common stock. The following table provides the name of each selling stockholder and the number of shares of our common stock offered by each selling stockholder under this prospectus. Because the selling stockholders may sell all or part of their shares of our common stock under this prospectus and since this offering is not being underwritten on a firm commitment basis, we cannot estimate the number and percentage of shares of our common stock that the selling stockholders will hold at the end of the offering covered by this prospectus. Common Shares Owned Prior To Offering Number of Common Shares Owned After Sale of All Shares that May be Sold Hereby Percentage of Outstanding Common Shares Owned After Sale of All Shares that May be Sold Hereby (1) Common Shares that May be Sold Hereby Selling Stockholder Laurus Master Fund, LTD(2) 653,527 (3) 653,527 - - Alpine Securities, LLC 52,492 52,492 (4) - - Paul Anthony(5) 330,000 330,000 (6) - - Avintaquin Capital, LLC 362,006 (7) 45,339 316,667 1.8 % Dave Belcher 8,333 8,333 (8) - - Endeavor Capital 3,600 3,600 (9) - - Cambria Investment Fund L.P. 162,500 162,500 (10) - - Jonathan Destler 63,752 (11) 22,085 41,667 * Joseph Flynn(12) 518,056 (13) 250,000 268,056 1.5 % Dale Garnett 47,243 47,243 (14) - - Ray Gerrity (15) 500 500 (16) - - Ibrahim Kurtulus (17) 27,900 4,650 (18) 23,250 * Meyers & Associates L.P. 18,600 18,600 (19) - - Rodman & Renshaw, LLC 156,289 (20) 110,429 45,860 * SBI E2-Capital (USA) 102,445 102,445 (21) - - Shai Stern 5,000 5,000 (22) - - Michael Vanderhoof(23) 1,686,819 (24) 50,000 (25) 1,636,819 9.3 % Etienne Weidemann(26) 375,000 (27) 250,000 125,000 * Donald Danks 15,333 (28) 15,333 - * * Less than 1% of the outstanding shares of common stock 1 ) Unless otherwise indicated, the named persons possess sole voting and investment power with respect to the shares listed (except to the extent such authority is shared with spouses under applicable law). The percentages are based upon 17,623,733 shares outstanding as of March 31, 2009, except for certain parties who hold options and warrants that are presently exercisable or exercisable within 60 days whose percentages are based upon the sum of shares outstanding as of March 31, 2009 plus the number of shares subject to options and warrants that are presently exercisable or exercisable within 60 days held by them, as indicated in the following notes. 2 ) In April 2006, the Company entered into a $3,000,000 Fixed Price Convertible Note (the "Note") agreement with Laurus Master Fund (LMF). The term of the Note is for three years at an interest rate of Wall Street Journal prime plus 2.0%. The conversion, repayment, collateral and other terms are detailed in footnote 6 to the December 31, 2008 consolidated financial statements. 3 ) Includes 653,527 shares, of which (a) 175,000 shares of common stock are issuable upon the conversion of the principal amount owning under (i) $3,000,000 Secured Convertible Term Note issued to Laurus Master Fund, Ltd., on April 7, 2006 and (ii) the conversion of interest accrued and owing under the note; and (b) 478,527 shares of common stock issuable upon exercise of the warrant issued to Laurus Master Fund, Ltd. and transferred without additional consideration to PSource Structured Debt Limited on March 17, 2008. Laurus Capital Management LLC as investment manager of PSource has the voting or investment control over this warrant. Laurus Master Fund may not exercise the warrants or convert into shares if such exercise would cause the selling stockholder to beneficially own more than 4.99% of the Companys common stock. This limitation may be waived by Laurus Master Fund upon provision no less than sixty-one (61) days prior notice to the Company and shall automatically become null and void following notice to the Company upon occurrence and during the continuance of an event of default (as defined in the Secured Convertible Term Note Agreement among Laurus Master Fund and the Company). Laurus Capital Management, LLC controls Laurus Master Fund. Eugene Grin and David Grin are the sole members of Laurus Capital Management, LLC. Each of Laurus Capital Management, LLC, Eugene Grin and David Grin disclaims beneficial ownership of the shares owned by Laurus Master Fund except to the extent of its or his pecuniary interest therein. 4 ) Includes 52,492 shares of our common stock issuable upon exercise of warrants. The warrants were issued by the Company in two private placements. In 2002, the Company issued warrants to purchase 31,139 shares of common stock at an exercise price of $3.00 per share. Alpine Securities, LLC was issued 12,630 of these warrants. In 2005, the Company issued warrants to purchase 125,980 shares of common stock at an exercise price of $2.50 per share. Alpine Securities, LLC was issued 39,862 of these warrants. No natural person exercises voting or investment control with respect to these securities. Alpine Securities is a FINRA registered broker dealer and may be deemed an underwriter in this offering. 5 ) Mr. Anthony was hired as Auxilios Chief Financial Officer effective January 3, 2005. 6 ) On December 10, 2004, the Company issued Mr. Anthony warrants to purchase 330,000 shares of the Company's common stock at an exercise price of $1.95 per share, which was equal to the fair market value of the Company's common stock on the date of issuance. The warrants were offered and sold in reliance upon exemptions from registration pursuant to Section 4(2) under the Securities Act and Rule 506 promulgated thereunder. 7 ) Includes 45,339 shares of our common stock issuable upon exercise of warrants. On December 30, 2002, the Company issued warrants to purchase 31,139 shares of our common stock at an exercise price of $3.00 per share. Avintaquin Capital was issued 16,606 of these warrants. On September 30, 2003, the Company issued warrants to purchase 366,060 shares of our common stock as part of a private placement at an exercise price of $0.75 per share. Avintaquin Capital was issued 28,733 of these warrants. No natural person exercises voting or investment control with respect to these securities. 25 8 ) Consists of 8,333 shares of our common stock issuable upon exercise of warrants. On May 1, 2000, the Company issued Mr. Belcher warrants to purchase 8,333 shares of our common stock at an exercise price of $12.00 per share. 9 ) Consists of 3,600 shares of our common stock issuable upon exercise of warrants. From February 28, 2005 through April 30, 2005, the Company issued warrants to purchase 125,980 shares of common stock as part of a private placement at an exercise price of $2.50 per share. Endeavor Capital (formerly Blue Bay Capital) was issued 3,600 of these warrants. Endeavor is a FINRA registered broker dealer and may be deemed an underwriter in this offering. The majority owner of Endeavor is Endeavor Capital Holdings Group, LLC which itself is majority owned and controlled by Jon Joseph Demichiel. Mr. Demichiel disclaims beneficial ownership of the shares owned by Endeavor capital except to the extent of his pecuniary interest therein. 10 ) In November 2005, the Company entered into a Loan and Security Agreement (the "Loan") with Cambria Investment Fund, L.P. Michael D. Vanderhoof, a director of the Company, is a principal in Cambria Investment Fund. Mr. Vanderhoof disclaims beneficial ownership of the shares owned by Cambria Investment Fund, except to the extent of his pecuniary interest therein. Under the agreement, the Company could borrow up to $500,000. Cambria Investment Fund L.P. also received warrants to purchase up to 250,000 shares of the Company's common stock at the market price upon execution, which was $1.80, with 75,000 shares vesting upon the execution of the warrant agreement and 17,500 shares vesting for every multiple of $50,000 borrowed under the Revolving Loan Agreement with the Company. In March 2006, the Company borrowed $250,000 from Cambria Investment Fund L.P. under the Revolving Loan Agreement. This borrowing earned Cambria the right to receive warrants to purchase 87,500 shares of the Company's common stock at $1.80. The general partner of Cambria Investment Fund is Cambria Investment Advisors, LLC which is not controlled by any natural person. Therefore, no natural person exercises voting or investment control with respect to the securities held by Cambria. 11 ) In April 2006, the Company borrowed $3,000,000 under a fixed price convertible note agreement with Laurus Master Fund (LMF). In connection with the note agreement the Company issued warrants to purchase 132,514 shares of common stock at an exercise price of $1.96 per share as finders fee compensation to two brokers in connection with this borrowing. Jonathan Destler was issued 22,085 of these warrants. 12 ) Mr. Flynn served as Auxilios Chief Executive Officer from January 1, 2003 through November 9, 2006, and has served as a director since that date. 13 ) Includes 118,055 shares issuable upon exercise of stock options exercisable within 60 days and 250,000 shares issuable upon exercise of warrants. During 2004 the Company issued warrants to purchase 715,000 shares of the Company's common stock to three officers at an exercise price of $0.30 per share. Mr. Flynn was issued 250,000 of these warrants. 14 ) Consists of warrants to purchase 47,243 shares of common stock issued to Mr. Garnett in connection with the issuance by the Company of 125,980 warrants at an exercise price of $2.50 per share on May 19, 2005. 15 ) Mr. Gerrity served as a director of the Company from May 2001 until May 2006. 16 ) Consists of warrants to purchase 500 shares of common stock issued to Mr. Gerrity in connection with the i ssuance by the Company of warrants to purchase a total of 31,139 shares of common stock at an exercise price of $3.00 per share on December 30, 2002. 17 ) Mr. Kurtulus was previously engaged by the Company as a consultant in August 2005. 18 ) Includes warrants to purchase 4,650 shares of common stock issued to Mr. Kurtulus in connection with the issuance by the Company of warrants to purchase a total of 125,980 shares of the Companys common stock at an exercise price of $2.50 per share on June 7, 2005. 19 ) Consists of warrants to purchase 18,600 shares of common stock issued to Meyers & Associates, a New York limited partnership in connection with the issuance by the Company of warrants to purchase a total of 125,980 shares of common stock at an exercise price of $2.50 per share on June 7, 2005. Bruce Meyers is the President of Meyers Jansen Securities Corp. which is the general partner of Meyers Associates, and Mr. Meyers may be deemed to have voting and investment power with respect to the shares held by Meyers & Associates. Mr.
